Citation Nr: 0527989	
Decision Date: 10/18/05    Archive Date: 11/01/05

DOCKET NO.  03-08 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder from April 30, 
2001 to May 30, 2002.

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently rated as 70 percent disabling.

3.  Entitlement to an initial evaluation in excess of 10 
percent for low back disability.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from May 1967 to June 1970.

This case originally comes from the Department of Veterans 
Affairs (VA) Regional Office in Lincoln, Nebraska (RO).

A February 2004 decision of the Board of Veterans' Appeals 
(Board) denied entitlement to the following: an initial 
evaluation in excess of 50 percent for post-traumatic stress 
disorder (PTSD) from April 30, 2001 to May 30, 2002; 
entitlement to an increased evaluation for PTSD, currently 
rated as 70 percent disabling; and entitlement to an 
effective date prior to January 16, 2003 for a total 
disability rating for compensation purposes based upon 
individual unemployability.  The Board decision remanded the 
issue of entitlement to an initial evaluation in excess of 10 
percent for low back disability to the RO for additional 
development.  The issue of entitlement to an evaluation in 
excess of 10 percent for low back disability was subsequently 
denied in a March 2005 Supplemental Statement of the Case, 
and it is again before the Board for adjudication.

The veteran appealed the denials of entitlement to an initial 
evaluation in excess of 50 percent for PTSD from April 30, 
2001 to May 30, 2002 and entitlement to an increased 
evaluation for PTSD beginning May 31, 2002 to the United 
States Court of Appeals for Veterans Claims (Court).  The 
February 2004 Board decisions to deny entitlement to an 
initial evaluation in excess of 50 percent for PTSD from 
April 30, 2001 to May 30, 2002 and entitlement to an 
increased evaluation for PTSD beginning May 31, 2002 were 
vacated and remanded by a Court Order in May 2005, based on a 
May 2005 Joint Motion For Partial Remand (Joint Motion), to 
provide additional reasons and bases for the decision.  

A letter was sent to the veteran's attorney on June 3, 2005, 
in which the veteran was given 90 days from the date of the 
letter to submit additional argument or evidence in support 
of his appeal prior to the Board's readjudication.  No 
additional argument or medical evidence was timely received 
by or on behalf of the veteran.  



FINDINGS OF FACT

1.  The evidence prior to May 31, 2002 shows that the veteran 
was fully oriented without difficulty with deductive 
reasoning, that he was without preoccupations or psychotic 
behavior, that his speech was logical and sophisticated 
without loose associations, and that he had fair insight and 
good judgment but with PTSD symptomatology that included 
sleep impairment, nightmares, flashbacks, anger, and 
depression. 

2.  The evidence beginning May 31, 2002 shows that the 
veteran was well dressed and groomed with PTSD symptomatology 
that included increased depression; decompensation but 
without psychotic features or paranoid ideation; 
deterioration in cognitive abilities, to include arithmetic, 
immediate recall, concentration, and abstraction; poor 
insight; sleep impairment; and irritability.

3.  The evidence does not show muscle spasm of the 
thoracolumbar spine on extreme forward bending, forward 
flexion of the thoracolumbar spine of more than 60 degrees, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees, or severe low back muscle spasm or 
guarding.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 50 
percent for PTSD prior to May 31, 2002 have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2005).

2.  The criteria for an increased rating in excess of 70 
percent for PTSD beginning May 31, 2002 have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2005).

3.  The criteria for an evaluation in excess of 10 percent 
for service-connected low back disability have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5010, 5295 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  Regulations implementing the VCAA have been enacted.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  See 38 U.S.C.A. § 5103; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

A letter was sent to the veteran in August 2001 in which he 
was provided information on filing a claim for service 
connection for PTSD, to include VA's statutory duty to assist 
and what evidence VA would attempt to obtain.  The August 
2001 notification would apply to the original issue of 
entitlement to service connection for PTSD and to the 
downstream issue of entitlement to an initial evaluation in 
excess of 50 percent for PTSD.  See VAOPGCPREC 7-03; 69 Fed. 
Reg. 25179 (2004).  Moreover, letters were sent to the 
veteran in July 2003 and April 2004 in which he was informed 
of the requirements needed to establish entitlement to 
increased evaluations.  Although the July 2003 letter 
referred to the issue of entitlement to an effective date 
prior to May 31, 2002, for the granting of a 70 percent 
rating for PTSD, the letter actually informed the veteran of 
what was needed to establish entitlement to an increased 
evaluation for a service-connected disability.  These letters 
also informed the veteran as to what evidence he was required 
to provide and what evidence VA would attempt to obtain on 
his behalf.  

The letters explained that VA would make reasonable efforts 
to help the veteran get relevant evidence, such as private 
medical records or employment records, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  Additional medical 
evidence was subsequently added to the claims files.  The 
veteran indicated in a statement dated in August 2003 that he 
did not have any additional medical evidence to submit.  
Since there is no indication in the record that additional 
evidence relevant to the issues decided herein is available 
and not part of the claims files, the Board finds that the 
VA's duty to notify has been satisfied.

With respect to VA's duty to assist, the Board notes that the 
evidence on file includes the veteran's service and post-
service medical records, including several VA examinations.  
The medical evidence of record is sufficient to accurately 
rate the disabilities on appeal.  There is no evidence of 
record that indicates that the disabilities on appeal have 
improved or indicates that there has been a material change 
in the disabilities on appeal.  See 38 C.F.R. § 3.327 (2005).  
The Board knows of no available pertinent evidence not 
currently on file, and the veteran indicated in August 2003 
that there is no additional evidence to obtain.  
Consequently, the Board concludes that all available evidence 
that is pertinent to the claims decided herein has been 
obtained and that there is sufficient medical evidence on 
file on which to make a decision on the issues.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2003).  

Accordingly, the Board concludes it should proceed, as 
specific notice as to which party could or should obtain 
which evidence has been provided in effect and no additional 
pertinent evidence appears forthcoming.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has 
sufficient notice of the type of information needed to 
support his claims and the evidence necessary to complete the 
application.  Therefore, the duty to assist and notify as 
contemplated by applicable provisions, including the VCAA, 
has been satisfied with respect to said issues on appeal.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2005).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2004).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
This case involves the veteran's appeal of the initial 
assignment of a disability rating for his service-connected 
PTSD and low back.  In Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of 
the disorder.  In Fenderson, the Court also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  

Ratings For PTSD 

On VA psychiatric evaluation in June 1994, the veteran's 
sensorium was clear, his judgment and insight were intact, 
and his concentration and orientation were good.  Although it 
was noted that he had some difficulty maintaining a job, the 
global assessment functioning score (GAF) was 70 to 80.  The 
diagnosis was dysthymia.  No subsequent medical evidence 
involving psychiatric disability was added to the file until 
2001.  A claim for service connection for PTSD was received 
by VA on April 30, 2001, along with a psychiatric evaluation 
from a private psychologist.

According to the April 2001 psychological report, the veteran 
was married to his second wife and worked as a bartender and 
bouncer, although he indicated that he wanted to work in 
another field.  He did not have any close friends and did not 
do much except stay home with his wife and work.  He 
complained of nightmares and difficulty sleeping.  On mental 
status evaluation, the veteran's speech was logical and 
sophisticated without loose associations.  His affect and 
mood were considered indicative of anger and depression.  He 
did not reveal any preoccupations or psychotic behavior, but 
he did report some flashbacks.  He was fully oriented and did 
not have difficulty with deductive reasoning.  His insight 
into his difficulties was considered fair and his judgment 
for everyday events was good.  PTSD and a depressive disorder 
were diagnosed.  The GAF score was 58 indicating moderate 
symptoms or moderate difficulty in social, occupationally, or 
school functioning.  See QUICK REFERENCE TO THE DIAGNOSTIC 
CRITERIA FROM DSM-IV, 46-7 (1994). 

A December 2001 rating decision granted entitlement to 
service connection for PTSD, and a 50 percent evaluation was 
assigned effective April 30, 2001, the date of claim.  The 
veteran was notified of this action later in December 2001.  

According to a June 2002 report from the same private 
psychologist referred to above, the veteran had decompensated 
when examined on May 31, 2002.  The veteran said that he felt 
"horrible."  Although he was fairly well dressed, well 
groomed and clean, he appeared despondent.  It was noted that 
his flow of conversation and thought had not changed much 
since April 2001, except the veteran's speech was more rapid 
than on prior evaluation, due to anxiety and depression.  The 
examiner found that although his state of mind was considered 
less stable, he had not decompensated to the point of 
psychotic features or paranoid ideation.  There was 
deterioration in the veteran's cognitive abilities, including 
arithmetic, immediate recall, concentration, and abstraction.  
His insight was considered extremely poor.  He had difficulty 
sleeping, which led to extreme fatigue and irritability.  The 
examiner did not think that the veteran could maintain any 
semblance of emotional stability during gainful employment in 
a competitive setting and was, therefore, not suited for 
work.  The psychiatric diagnoses were chronic PTSD; mood 
disorder, with concomitant physical problems; adjustment 
disorder, with anxiety; and cannabis abuse, in remission.  
The GAF was 39, indicating some impairment in reality testing 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood.  See QUICK 
REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 
(1994).

Correspondence from the veteran that was received by VA in 
July 2002 requested an increase in his service-connected 
PTSD, and an August 2002 rating decision granted an increased 
evaluation of 70 percent effective May 31, 2002, the date of 
a private psychological evaluation.

On VA evaluations in October and November 2002, the veteran 
stated that he was working in a machine shop.  He noted in 
November 2002 that he had not missed any work and that 
sleeping was not a big problem.

On VA general examination in March 2003, it was noted that 
the veteran's behavior, comprehension, appropriateness of 
response, emotional reaction, signs of tension, and 
impairment on social and occupational functioning appeared to 
be unremarkable.  The diagnoses included PTSD.

Disability ratings are based, as far as practicable, upon the 
average impairment of earning resulting from the disability.  
38 U.S.C.A. § 1155.  A 50 percent evaluation for PTSD is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (for example, retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id. 

A 100 percent evaluation for post-traumatic stress disorder 
requires total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id. 

In addition to PTSD, a mood disorder has also been diagnosed.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is 
precluded from differentiating between symptomatology 
attributed to a nonservice-connected disability and a 
service-connected disability in the absence of medical 
evidence which does so).  Since there is no indication in the 
medical evidence of record that the veteran has psychiatric 
symptomatology that is not associated with his PTSD, the 
Board will ascribe all psychiatric symptomatology to PTSD.

Initial Evaluation Prior to May 30, 2002

A June 1994 fee basis psychiatric evaluation reported that 
the veteran's sensorium was clear, his judgment and insight 
were intact, and his concentration and orientation were good.  
Although it was noted that he had some difficulty maintaining 
a job, his GAF score was 70 to 80.  The Board notes, however, 
that this medical evidence is significantly prior to the 
effective date of the veteran's PTSD in April 2001.

The only contemporaneous medical evidence on file relevant to 
the veteran's psychiatric condition prior to May 31, 2002 is 
the April 2001 evaluation from a private psychologist.  When 
seen in April 2001, the veteran was working as a bartender 
and bouncer.  Although he had psychiatric problems, including 
insomnia, nightmares, depression, anger, and occasional 
flashbacks, he was fully oriented, his speech was logical and 
coherent, and he did not have a problem with deductive 
reasoning.  In fact, the April 2001 VA examination fails to 
show the symptomatology associated with an evaluation of 70 
percent, such as suicidal ideation, obsessional rituals which 
interfere with routine activities, intermittently illogical 
or irrelevant speech, near-continuous panic or depression 
affecting the ability to function, impaired impulse control, 
spatial disorientation, and neglect of personal appearance 
and hygiene.  Additionally, his GAF score was 58, which is 
indicative of moderate symptomatology.  See QUICK REFERENCE 
TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).  
Consequently, the disability picture for the veteran's PTSD 
from April 30, 2001, to May 30, 2002, more nearly 
approximates the criteria for an evaluation of 50 percent, 
which involves symptoms such as disturbances of motivation 
and mood and difficulty in establishing and maintaining 
effective work and social relationships, rather than an 
evaluation of 70 percent.  38 C.F.R. § 4.130, Diagnostic Code 
9411.  

Accordingly, there is no medical evidence of record that 
would support a rating in excess of 50 percent for PTSD at 
any time between April 30, 2001 and May 30, 2002.  

Increased Rating Beginning May 31, 2002

The private psychological report dated in June 2002, which 
was conducted in May 2002, shows a deterioration in the 
veteran's psychiatric condition since the April 2001 
evaluation, with increased depression, difficulty 
concentrating, deterioration in his cognitive abilities, poor 
insight, insomnia, and flashbacks.  Based on this 
examination, the veteran's service-connected PTSD was 
assigned a 70 percent evaluation, effective May 31, 2002, due 
to occupational and social impairment, with deficiencies in 
most areas, such as work, family relations, judgment, 
thinking, or mood, due to symptomatology such as depression 
affecting the ability to function adequately, difficulty in 
adapting to stressful circumstances, and an inability to 
establish and maintain effective relationships.  

The Board finds, however, that the May 2002 evaluation does 
not show the symptomatology required for a 100 percent rating 
under the Schedule.  In other words, there is a lack of 
evidence of symptoms of total occupational and social 
impairment, such as persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, or memory loss of vital information.  
Although the veteran's state of mind in May 2002 was 
considered less stable than on previous examination, and it 
was noted that the veteran was not well suited to gainful 
employment, the evidence indicates that he was still 
employed.  It was reported that he had not decompensated to 
the point of psychotic features or paranoid ideation.  
Additionally, the flow of his conversation and thoughts had 
not changed since April 2001, and he was noted to be well 
dressed and groomed.  

Medical evidence after June 2002 consists of VA treatment 
records dated from November 2002 to April 2004 and a March 
2003 general medical examination report.  In fact, the 
veteran's psychiatric condition appeared to improve, at least 
temporarily, after May 2002 since he was working and said on 
examination in November 2002 that he did not have trouble 
sleeping, which had been a significant problem in May 2002.  
Consequently, based on the relevant evidence noted above, the 
total disability picture beginning May 31, 2002 warrants a 70 
percent evaluation but no more.

The Board has also considered whether the issue of 
entitlement to an increased evaluation for PTSD should be 
referred to the Director of the Compensation and Pension 
Services for extra-schedular consideration prior to January 
16, 2003.  An extra-schedular disability rating is warranted 
if the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that application of the regular schedular 
standards would be impracticable.  38 C.F.R. § 3.321(b)(1) 
(2005).

The veteran has not been frequently hospitalized for his 
PTSD.  Although he has complained that symptoms of his PTSD 
intermittently interfered with his employment, this is 
reflected in the current 70 percent evaluation assigned for 
the disability.  As the Board noted above, loss of industrial 
capacity is the principal factor in assigning schedular 
disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1 (2004).  
38 C.F.R. § 4.1 specifically states: "(g)enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  See Moyer v. Derwinski, 2 
Vet. App. 289, 293 (1992); see also Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993) (noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired).  

Thus, while in no way diminishing the obvious impact that his 
PTSD has on the veteran's life, the Board finds nothing in 
the record that may be termed exceptional or unusual so as to 
warrant an extraschedular rating.  In fact, the Board would 
note that the veteran's psychiatric condition was considered 
unremarkable when he was given a general VA examination in 
March 2003.  Therefore, the RO's determination that referral 
of this case for extra-schedular consideration was not in 
order was appropriate.

Increased Rating For Low Back Disability

On VA orthopedic evaluation in January 2002, the veteran 
complained of daily back pain and pressure and flare-ups with 
lifting, which were usually helped by aspirin.  On physical 
examination, forward flexion of the low back was 0 to 95 
degrees, with pain beginning at 65 degrees; backward 
extension was 0 to 20 degrees; lateral bending was 0 to "2" 
degrees on either side; and rotation was 0 to 30 degrees, 
bilaterally.  It was noted that there was mild painful motion 
with extreme forward flexion and palpable tenderness over the 
lower lumbar spine.  The veteran's musculature was strong, 
with no neurological changes.  There was no weakness, 
incoordination, or fatigability.  X-rays of the low back 
showed mild degenerative arthritis at L3-4.  The diagnosis 
was episodes of mechanical low back strain.  

The veteran complained on VA general medical evaluation in 
March 2003 of episodes of back pain that became symptomatic 
if he sat for periods of greater than 45 minutes, which 
limited his ability to lift items greater than 15 pounds.  He 
indicated that he quit work one month earlier because of his 
service-connected disabilities.  It was noted that the 
veteran walked unassisted with an antalgic, but slow and 
guarded gait.  Range of motion of the musculoskeletal system 
was reported to be unchanged from previous examinations.  The 
veteran's neurological system was intact.  The pertinent 
diagnosis was back strain of musculoligamentous origin.

VA treatment records dated from November 2002 to April 2004 
reveal that the veteran described his back pain in April 2003 
and April 2004 as a 5 on a scale of 1 to 10.

The veteran's low back disability has been assigned a 10 
percent disability rating under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010-5295 since April 2001.  

Under Diagnostic Code 5010, arthritis due to trauma is 
evaluated under Diagnostic Code 5003, for degenerative 
arthritis.  Degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  Where, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 
(2004).

Effective September 26, 2003, VA revised the criteria for 
diagnosing and evaluating the spine.  68 Fed. Reg. 51454-
51458 (Aug. 27, 2003).  The RO considered the veteran's 
lumbar spine disability under the new criteria in a March 
2005 Supplemental Statement of the Case.  Therefore, there is 
no prejudice to the veteran for the Board to apply the 
regulatory revisions of September 26, 2003 in our appellate 
adjudication of this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Under Diagnostic Code 5295 prior to September 26, 2003, a 40 
percent rating was assigned for severe lumbosacral strain, 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion; a 20 
percent rating was assigned with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position; a 10 percent rating was assigned for 
characteristic pain on motion; and a 0 percent rating was 
assigned with slight subjective symptoms only.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.

Prior to September 26, 2003, a 40 percent evaluation was 
assigned for severe limitation of motion of the lumbar spine; 
a 20 percent rating was assigned for moderate limitation of 
motion of the lumbar spine; and a 10 percent rating was 
assigned for slight limitation of motion of the lumbar spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

The words such as "mild," "moderate," and "severe" are not 
defined in the Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2005).


Under 38 C.F.R. § 4.71a, Diagnostic Code 5237 beginning on 
September 26, 2003, a 50 percent evaluation is assigned for 
lumbosacral strain when there is unfavorable ankylosis of the 
entire thoracolumbar spine; a 40 percent evaluation is 
assigned for forward flexion of the thoracolumbar spine to 30 
degrees or less, or with favorable ankylosis of the 
thoracolumbar spine; a 20 percent evaluation is assigned when 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees, or the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees, or with muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis; and a 10 percent evaluation is assigned when 
forward flexion of the thoracolumbar spine is greater than 60 
degrees but not greater than 85 degrees, or the combined 
range of motion of the thoracolumbar spine is greater than 
120 degrees but not greater than 235 degrees, or with muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237.

The notes to the revised rating formula for diseases and 
injuries to the spine state that any associated objective 
neurological abnormalities, including, but not limited to, 
bowel or bladder impairment, are to be rated separately, 
under an appropriate diagnostic code.  38 C.F.R. § 4.71a, 
Note (1).  For VA compensation purposes, normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  38 C.F.R. § 4.71a, Note (2).  

VA examinations in January 2002 and March 2003, show back 
pain on motion, without evidence of muscle spasm.  
Consequently, the medical evidence of record prior to 
September 26, 2003 does not shown symptomatology required for 
assignment of a 20 percent evaluation for low back disability 
under Diagnostic Code 5295.  


The Board must also determine whether an evaluation in excess 
of 10 percent is warranted prior to September 26, 2003, under 
Diagnostic Code 5292 for limitation of lumbar motion.  
Despite some limitation of motion with complaints of pain on 
VA examinations on file, motion of the low back in January 
2002 included flexion to 95 degrees, extension to 20 degrees, 
and bilateral rotation to 30 degrees.  The examiner noted on 
general medical evaluation in March 2003 that range of motion 
of the low back was unchanged from previous examination.  
Although it was reported on examination in January 2002 that 
bilateral bending to either side was to 2 degrees, the Board 
concludes that this notation is in error, and probably was to 
20 degrees, because 2 degrees is essentially no motion to the 
side and this does not correspond to the other low back 
findings, including the range of motion findings noted above.  
Moreover, the veteran did not complain of significant loss of 
lateral bending and the examiner did not comment on an almost 
complete lack of lateral motion.  Based on the above 
evidence, the Board does not find more than slight limitation 
of motion of the low back under Diagnostic Code 5292.

An evaluation in excess of 10 percent is also not warranted 
for low back disability under the schedular criteria 
effective September 26, 2003, because flexion of the 
veteran's thoracolumbar spine was to 95 degrees, and was pain 
free under 65 degrees, and the combined range of motion of 
the thoracolumbar spine was to more than 120 degrees even 
when lateral flexion is not taken into account.  Moreover, 
there was no evidence of muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  Consequently, the current criteria for a 20 
percent evaluation for low back disability have not been 
shown.  38 C.F.R. § 4.71a, Diagnostic Code 5237.

Additionally, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  However, 
since there is no evidence of vertebral fracture (Diagnostic 
Code 5285), ankylosis (Diagnostic Code 5289), or 
intervertebral disc syndrome (Diagnostic Code 5293), and low 
back strain has been diagnosed, the Board finds that another 
rating code is not more appropriate.  See 38 C.F.R. § 4.71a 
(2002); see also 38 C.F.R. § 4.71a, Diagnostic Codes 5235, 
5243 (2005).


The Board has also considered whether an evaluation in excess 
of 10 percent is warranted based on functional impairment and 
has concluded that an increase is not warranted because there 
is no medical evidence of significant functional impairment 
due to back disability.  In fact, the examiner in January 
2002 found only mild pain, with no objective evidence of 
weakness, incoordination, or fatigability.  Although the 
veteran indicated on VA examination in March 2003 that he had 
quit work a month earlier because of disability, the veteran 
was granted a total disability rating effective January 16, 
2003 based on his multiple service-connected disabilities.  
With respect to his back, the veteran said in March 2003 that 
it became symptomatic if he had to sit greater than 45 
minutes at a time without getting up to walk around and shift 
his position.  The evidence does not show sufficient 
functional impairment due to his back alone to warrant an 
evaluation in excess of 10 percent.  Consequently, a rating 
in excess of 10 percent is not warranted for 
service-connected low back disability under the provisions of 
38 C.F.R. §§ 4.40, 4.45 (2005).  See also Deluca v. Brown, 8 
Vet. App. 202 (1995).

The Board has reviewed the record with consideration of 38 
C.F.R. § 3.321(b) (2005).  There is no evidence of record 
that the veteran's service-connected low back disability has 
resulted in frequent hospitalizations.  As noted above, 
although he quit work in January 2003 due to his service-
connected disabilities, there is no evidence that the 
veteran's low back disability, by itself, markedly interfered 
with his employment, as he was able to work for a number of 
years prior to January 2003 and there is no evidence of an 
increase in the severity of the disability in January 2003.  
In fact, the veteran noted in April 2003 and April 2004 that 
his back pain was a 5 on a scale of 1-10, which is not 
indicative of severe disability due to pain.  Accordingly, 
the RO's decision not to refer the issue for extraschedular 
consideration to the Chief Benefits Director or the Director, 
Compensation and Pension Service was correct. 

Because there is no medical evidence of record that would 
support a rating in excess of 10 percent for service-
connected low back disability at any time since the effective 
date of April 30, 2001, "staged ratings" are not warranted.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

Finally, the Board notes that, as the evidence is not in 
relative equipoise, the doctrine of reasonable doubt is also 
not for application with respect to the issue of entitlement 
to an initial evaluation in excess of 10 percent for low back 
disability.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An initial evaluation in excess of 50 percent for PTSD 
beginning April 30, 2001, is denied.

An increased rating in excess of 70 percent for PTSD is 
denied.

An initial evaluation in excess of 10 percent for service-
connected low back disability is denied.


	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


